          Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 1 of 49




 1   Jeffrey R. Krinsk, Esq. (SBN 109234)
     jrk@classactionlaw.com
 2
     David J. Harris, Jr. (SBN 286204)
 3   djh@classactionlaw.com
     FINKELSTEIN & KRINSK LLP
 4   501 West Broadway, Suite 1260
     San Diego, California 92101
 5   Telephone: (619) 238-1333
 6   Facsimile: (619) 238-5425

 7   Counsel for Plaintiffs and
     the Putative Class
 8
 9
10
11
                                   UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
14 DAVID SUSKI, JAIMEE MARTIN, JONAS              Case No. 3:21-cv-04539-SK
15 CALSBEEK, and THOMAS MAHER,
   Individually and On Behalf of All Others           FIRST AMENDED CLASS ACTION
16 Similarly Situated,                                       COMPLAINT FOR:

17                        Plaintiffs,              (1) VIOLATIONS OF CALIFORNIA FALSE
                                                       ADVERTISING LAW, Cal. Bus. & Prof.
18         vs.                                         Code §§ 17500, et seq.;
19
   COINBASE GLOBAL, INC. and                       (2) VIOLATIONS OF CALIFORNIA UNFAIR
20 MARDEN-KANE, INC.,                                  COMPETITION LAW, Cal. Bus. & Prof.
                                                       Code §§ 17200, et seq.;
21
                          Defendants.              (3) VIOLATIONS OF CALIFORNIA
22                                                     CONSUMER LEGAL REMEDIES ACT,
                                                       Cal. Civ. Code §§ 1750, et seq.
23
24                                                         JURY TRIAL DEMANDED

25
26
27
28
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 2 of 49




 1                            “When you see these sort[s] of practices done by both
                             scammers and legitimate entities, it makes it really hard
 2                                 to distinguish between the two of them.”
 3                              -Benjamin Powers, Coindesk.com (June 4, 2021)

 4          Pursuant to Fed. R. Civ. P. 23, Plaintiffs David Suski, Jaimee Martin, Jonas Calsbeek and
 5   Thomas Maher bring this class action individually and on behalf of all other persons who opted into
 6   Coinbase’s $1.2 million Dogecoin (DOGE) sweepstakes in June 2021, and who purchased or sold
 7   Dogecoins on a Coinbase exchange for a total of $100 or more between June 3, 2021 and June 10,
 8   2021, inclusive. Plaintiffs make the following allegations based upon the investigation of their
 9   counsel, and based upon personal knowledge as to themselves and their own acts and dealings with
10   the Defendants. Plaintiffs and their counsel believe that substantial, additional evidentiary support
11   will exist for the allegations set forth herein after a reasonable opportunity for discovery.
12
                                               INTRODUCTION
13
            1.      Founded in 2012, Defendant Coinbase Global, Inc. (“Coinbase,” or the “Company”)
14
     is a newly public company and one of the largest online cryptocurrency exchanges in the world.
15
     Coinbase has approximately 60 million active users worldwide, consisting primarily of retail
16
     consumers, who buy and sell cryptocurrencies online through the Company’s website,
17
     www.coinbase.com, and through the Coinbase mobile app.
18
            2.      Coinbase collects trading fees (or “commissions”) from its users for each crypto
19
     purchase or sale they execute with Coinbase. Trading fees are generally calculated as a percentage
20
     of the dollar price (or Euro price, or Yen price, etc.) of the cryptocurrencies being bought or sold.
21
     Coinbase’s financial health depends upon its ability to buy, offer, sell, and resell cryptos to
22
     consumers in exchange for traditional currencies, like U.S. dollars.
23
            3.      Among the many different cryptocurrencies that Coinbase buys and sells is a
24
     cryptocurrency called “Dogecoin,” or “DOGE.” Dogecoin was created in December 2013 by two
25
     software engineers, who decided to create a new digital payment system as a joke, making light of
26
     the speculative trading that was occurring in cryptocurrencies generally. After all, if arbitrary
27
28
                                   1
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 3 of 49




 1   computer codes like “Bitcoins” could be invented out of thin air, and sold for thousands of dollars

 2   each, then why not invent and sell “Dogecoins” too?

 3
 4
 5
 6
 7
 8
 9
10          4.     The software engineers’ joke eventually became a hit, especially among millennials
11   and younger generations. As the retail prices of many cryptocurrencies skyrocketed in recent years,
12   so too did the retail price of the “coin” known as “DOGE.” The retail price of one Dogecoin was
13   less than a penny as of January 2021, before spiking as high as $0.70 per DOGE in May 2021.
14          5.     Coinbase, one of the world’s preeminent crypto dealers, took notice of DOGE’s
15   meteoric ascent in popularity, and in response, decided to add Dogecoins to the list of cryptos that
16   Coinbase would offer to its customers.
17          6.     On June 1, 2021, for the first time, Coinbase started allowing users to transfer
18   “Dogecoins” into their Coinbase trading accounts. Coinbase announced that it would start allowing
19   its users to buy and sell Dogecoins on or after June 3, 2021, “if liquidity conditions are met.” See
20   https://blog.coinbase.com/dogecoin-doge-is-launching-on-coinbase-pro-1d73bf66dd9d      (last visited
21   Jun. 9, 2021). Given the huge amount of commissions that Coinbase could earn from millions of
22   users buying and selling DOGE on its platform, Coinbase had no intention of leaving DOGE’s
23   “liquidity conditions” up to chance, or up to natural consumer sentiment. Instead, Coinbase decided
24   to incentivize as much Dogecoin trading as possible on its platform. To do this, Coinbase hired
25   Defendant Marden-Kane Inc. (“MKI”) to design, market, and execute a $1.2 million “Dogecoin
26   sweepstakes,” which began on June 3, 2021.
27          7.     On June 3, 2021 (the first day that Coinbase opened for Dogecoin trading), Coinbase
28   directly emailed Plaintiffs and millions of its users, and also displayed to them on its website and
                                   2
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
          Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 4 of 49




 1   mobile app, advertisements of a $1.2 million Dogecoin “sweepstakes.” Defendants’ direct-to-user

 2   emails and digital ads were drafted, structured and designed collaboratively by MKI and Coinbase,

 3   and then ultimately transmitted to users by Coinbase.

 4          8.      Defendants’ direct-to-user emails and digital ads displayed large, colorful graphics

 5   and large print stating:

 6          Trade DOGE. Win DOGE. Starting today, you can trade, send, and receive Dogecoin
            on Coinbase.com and with the Coinbase Android and iOS apps. To celebrate, we’re
 7          giving away $1.2 million in Dogecoin. Opt in and then buy or sell $100 in DOGE on
            Coinbase by 6/10/2021 for your chance to win. Terms and conditions apply.
 8
 9   Defendants’ email solicitations also displayed large, bold text, showing “What you can win,”

10   highlighting that “1 Winner will receive $300,000 in DOGE,” that “10 Winners will receive $30,000

11   in DOGE,” and that “6,000 Winners will receive $100 in DOGE.” Immediately below those flashy

12   statements about prizes was a large, bright blue button that said, “See how to enter.” Sandwiched in

13   between those large, prominent statements was a much smaller-font link stating, “See all rules and

14   details.” The first “screen-page” of Defendants’ email ads looked like the image below.

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //
                                   3
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 5 of 49




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
             9.      Defendants’ “sweepstakes” ads on Coinbase’s website and mobile app were
19
     substantially identical.
20
             10.     When Plaintiffs and other consumers clicked the big, bright blue “See how to enter”
21
     button (before clicking the smaller, “See all rules and details” link), they were taken to a Coinbase
22
     web advertisement containing similar, prominent instructions on how to enter the Company’s
23
     sweepstakes. Once again, the ad stated in large, bold letters, with graphics: “Trade DOGE. Win
24
     DOGE.” This web ad reiterated the main assertions in the email ad, stating that “Dogecoin is now on
25
     Coinbase, and we’re giving away $1.2 million in prizes to celebrate. Opt in and then buy or sell
26
     $100 in DOGE on Coinbase by 6/10/2021 for your chance to win. Limit one entry per person.
27
     Opting in multiple times will not increase your chance of winning.” Once again, there was a much
28
                                   4
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
          Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 6 of 49




 1   smaller, fainter link, beneath the prominent text, that said “View sweepstakes rules,” and then a

 2   much larger, bright-blue button prompting the customer to “Opt-in.” 1

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16          11.    Upon clicking “Opt-in,” Plaintiffs and other consumers would see the large text and

17   the bright blue button change. The large text changed to say:

18          “You’re one step closer to winning. You’ve successfully opted in to our Dogecoin
            Sweepstakes. Remember, you’ll still need to buy or sell $100 in Dogecoin on
19          Coinbase by 6/10/2021 for a chance to win.” (emphasis added)

20   At the same time, Defendants’ large, bright blue button changed from saying “Opt in,” to saying

21   “Make a trade.” All other aspects of this digital ad remained unchanged upon clicking the “Opt in”

22   button. Thus, Defendants affirmatively represented to Plaintiffs and the Class that “buy[ing] or

23   sell[ing] $100 in Dogecoin on Coinbase by 6/10/2021” was necessary to enter “for a chance to win.”

24   (See the image below.)

25   //

26   //

27   1
       The faint and tiny “View sweepstakes rules” link displayed above did not even link to the
     sweepstakes rules, but rather, to a footnote at the bottom of the page containing generalized,
28   ambiguous statements about some aspects of the sweepstakes rules.
                                   5
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
          Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 7 of 49




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18          12.     Upon clicking “Make a trade,” customers were taken directly to Coinbase’s trading

19   platform, where they could sell or buy Dogecoins for $100 or more on Coinbase, minus trading

20   commissions.

21          13.     If users happened to scroll down Defendants’ digital ads a bit before “opting in” or

22   “making a trade,” they would see other large, bold-font statements. The digital ads’ second and third

23   “screen pages” further highlighted the sweepstakes prizes, and the process for entering to win.

24   //

25   //

26   //

27   //

28   //
                                   6
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 8 of 49




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16          14.      Thus, according to Defendants’ prominent, repeated instructions, the process for

17   entering their Dogecoin sweepstakes was as follows.

18          (a) “Sign in to Coinbase. Not logged in? Sign in or create an account at coinbase.com.

19                Then follow the prompts to opt in.”

20          (b) “Opt in to the sweepstakes. If you’re signed in, you can opt in above. You’ll get an

21                email confirming that you’ve successfully opted in after about 24 hours.”

22          (c) “Make a trade. Buy or sell $100 or more in DOGE on Coinbase between 6/3/21 and

23                6/10/21. You can trade $100 all at once, or a little at a time.”

24          (d) “Watch your inbox. Once you opt in and trade, you’ll be officially entered to win.

25                Winners will hear from us via email on or around 6/17.”

26          15.      Defendants’ above email, web, and mobile app advertisements to Plaintiffs and the

27   Class were materially false and misleading when disseminated. The truth was that users did not

28   “need” to buy or sell “$100 or more in DOGE” to enter Defendants’ sweepstakes. Instead, users
                                   7
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 9 of 49




 1   could buy or sell almost $100 in DOGE, or simply mail the Defendants a 3x5-inch index card stating

 2   the user’s name, contact information, and date of birth.

 3          16.     Defendants ultimately stated those truths on their separate “rules and details”

 4   webpage. Defendants, however, specifically crafted their digital ads with the knowledge and intent

 5   that their ads’ text, structure, and design would lead most consumers to “Opt in” and “Make a trade”

 6   before discovering any free entry option. As detailed herein, Defendants made other false and

 7   misleading statements to Class members, all to deceive Class members into believing that buying or

 8   selling $100 or more “in Dogecoin” was necessary to enter the sweepstakes.

 9          17.     Defendants directly and affirmatively deceived Plaintiffs and the Class for the

10   purposes of extracting hundreds of millions of dollars from them, thereby ensuring that Coinbase’s

11   “liquidity conditions” would be met as soon as the Company’s platform opened for Dogecoin

12   trading. https://blog.coinbase.com/dogecoin-doge-is-launching-on-coinbase-pro-1d73bf66dd9d (last

13   visited Jun. 9, 2021) (“Trading will begin on or after 9AM Pacific Time (PT) Thursday June 3, if

14   liquidity conditions are met.”).

15          18.     Defendants’ deceptive digital ad campaign caused Plaintiffs and millions of Class

16   members to pay hundreds of millions of dollars in “Dogecoin” purchases and trading fees to

17   Coinbase, which they would not otherwise have paid absent Defendants’ affirmative misstatements

18   and omissions.     This nationwide class action seeks judicial relief from Defendants’ wrongful

19   conduct, on behalf of Plaintiffs and all other Class members.

20                                                 PARTIES

21          19.     Plaintiff David Suski is a citizen of New York, and has a personal account with

22   Coinbase that allows him to sell and buy cryptocurrencies directly to and from Coinbase via

23   www.coinbase.com, as well as the Company’s mobile app.

24          20.     Plaintiff Jaimee Martin is a citizen of Oregon, and has a personal account with

25   Coinbase that allows her to sell and buy cryptocurrencies directly to and from Coinbase via

26   www.coinbase.com, as well as the Company’s mobile app.

27
28
                                   8
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
        Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 10 of 49




 1          21.     Plaintiff Jonas Calsbeek is a citizen of California, and has a personal account with

 2   Coinbase that allows him to sell and buy cryptocurrencies directly to and from Coinbase via

 3   www.coinbase.com, as well as the Company’s mobile app.

 4          22.     Plaintiff Thomas Maher is a citizen of Missouri, and has a personal account with

 5   Coinbase that allows him to sell and buy cryptocurrencies directly to and from Coinbase via

 6   www.coinbase.com, as well as the Company’s mobile app.

 7          23.     Founded in 2012, Defendant Coinbase Global, Inc. (“Coinbase”) is a Delaware

 8   corporation with its primary offices located in San Francisco, California. Coinbase is one of the

 9   largest online cryptocurrency dealers in the world. Coinbase has approximately 60 million active

10   users worldwide, consisting primarily of consumers who buy and sell cryptocurrencies through the

11   Company’s website, www.coinbase.com. In 2021, Coinbase’s common stock began trading publicly

12   on the NASDAQ global stock exchange under ticker symbol “COIN.”

13          24.     Defendant Marden-Kane, Inc. (“MKI”) is a New York corporation with its primary

14   offices located in New York. MKI specializes in designing, creating, executing, and analyzing

15   various advertising and promotional campaigns for corporate clients, and specializes particularly in

16   administering digital sweepstakes campaigns. In or before 2021, Defendant MKI contracted with

17   Defendant Coinbase to serve as Coinbase’s “Administrator” for the June 2021 Dogecoin

18   sweepstakes.

19                                    JURISDICTION AND VENUE

20          25.     This Court has jurisdiction under 28 U.S.C. § 1332(d) because the aggregate amount

21   in controversy exceeds $5,000,000, and Plaintiffs and most Class members are citizens of States

22   different from the Defendants’ home States.

23          26.     This Court has, at minimum, specific personal jurisdiction over both Defendants

24   because Defendants’ official sweepstakes rules and terms provide that “the California courts (state

25   and federal) shall have sole jurisdiction of any controversies regarding the [sweepstakes] promotion,

26   and the laws of the State of California shall govern the promotion.” See Ex. A, Official Rules, ¶10,

27   available at https://www.coinbase.com/sweepstakes-doge-terms (last visited Jun. 11, 2021).

28
                                   9
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
           Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 11 of 49




 1            27.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1), because a

 2   substantial part of the events and omissions giving rise to the claims occurred in this district, and a

 3   substantial part of the property at issue in this action is situated within this district.

 4                                      SUBSTANTIVE ALLEGATIONS

 5   Plaintiffs’ Experiences With Defendants’ DOGE Sweepstakes

 6            28.     On or about June 8, 2021, Plaintiff David Suski viewed Defendants’ email and

 7   internet ads, without knowing that he could enter the Dogecoin sweepstakes simply by mailing in a

 8   3x5 index card stating his name, birthday, and contact information. Before seeing all of Defendants’

 9   sweepstakes “rules and details,” Plaintiff Suski followed the more conspicuous statements and action

10   buttons contained in Defendants’ ads to “See how to enter,” to “Opt in” to the sweepstakes, and to

11   “Make a trade” on Coinbase’s platform by buying Dogecoins from Coinbase for $100. Nowhere did

12   Defendants’ ads make clear to Plaintiff Suski that there was a 100% free, mail-in option for entering

13   the sweepstakes: an option that required no Dogecoin purchases or sales. In fact, as soon as he

14   clicked the big blue button to “Opt in” to the sweepstakes, Defendants’ digital ad affirmatively

15   misrepresented to Plaintiff Suski that he would “need to buy or sell $100 in Dogecoin on Coinbase

16   by 6/10/2021 for a chance to win.”2                Plaintiff Suski relied upon Defendants’ material

17   misrepresentations and omissions to his own detriment.

18            29.     If Defendants’ ads had made clear to Plaintiff Suski that there was a trade-free entry

19   option, then he would not have given Coinbase his $100, or paid any trading commissions to buy

20   Dogecoins from Coinbase. The only reason that Plaintiff Suski undertook to buy Dogecoins from

21   Coinbase was because Defendants led him to believe that doing so was necessary to enter a $1.2

22   million sweepstakes.

23            30.     On or about June 4, 2021, Plaintiff Jaimee Martin viewed a screenshot of Defendants’

24   email advertisement for the Dogecoin sweepstakes. Upon reviewing the screenshot of Defendants’

25   email ad, Plaintiff Martin reasonably believed that buying or selling $100 or more in DOGE was

26   necessary to enter the sweepstakes. In reliance upon Defendants’ misleading email advertisement,

27
28   2
         All emphasis within quotations marks is added unless otherwise stated herein.
                                   10
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 12 of 49




 1   Plaintiff Martin immediately went on Coinbase and bought Dogecoins she would not otherwise have

 2   purchased, for a total of approximately $120 (including commissions). She had not yet opted into

 3   the sweepstakes at this time.

 4          31.     Days later, on or about June 9, 2021, Plaintiff Martin once again viewed Defendants’

 5   Dogecoin sweepstakes ad, but this time on her Coinbase mobile app.                Defendants’ digital

 6   sweepstakes ad again led Plaintiff Martin to believe that buying or selling $100 or more in DOGE

 7   was necessary to enter the sweepstakes. In reliance upon Defendants’ false and misleading ads,

 8   Plaintiff Martin clicked Defendants’ prominent “Opt in” button, and then purchased additional

 9   Dogecoins from Coinbase for a total of $100 (including commissions). She made this purchase even

10   after making her prior, $120 purchase because: (a) when she clicked Defendants’ prominent “Opt in”

11   button, the ad falsely represented to her that “you’ll still need to buy or sell $100 in Dogecoin on

12   Coinbase by 6/10/2021 for a chance to win”; and because (b) she had still not received any email

13   from Coinbase confirming her sweepstakes entry, despite her $120 Dogecoin purchase from

14   Coinbase days earlier.3

15          32.     Plaintiff Martin opted into the sweepstakes, and made each of her Dogecoin

16   purchases, without knowing that she could have entered the Dogecoin sweepstakes simply by

17   mailing Coinbase an index card stating her name, birthday, and contact information. Before seeing

18   all of Defendants’ sweepstakes “rules and details,” Plaintiff Martin followed the more conspicuous

19   statements and action buttons in Defendants’ ads to “See how to enter,” to “Opt in” to the

20   sweepstakes, and to “Make a trade” on Coinbase’s platform, by buying Dogecoins from Coinbase for

21   a total of $220. Nowhere did Defendants’ ads make clear to Plaintiff Martin that there was a 100%

22   free, mail-in option for entering the sweepstakes, an option that required no Dogecoin purchases or

23   sales. Indeed, as soon as she clicked the big blue button to “Opt in” to the sweepstakes, Defendants’

24   digital ad affirmatively misrepresented to Plaintiff Martin that she would “need to buy or sell $100 in

25
     3
       Coinbase sent Plaintiff Martin an email confirmation of her “opting in” almost instantly after she
26   clicked “Opt in,” yet Coinbase inexplicably delayed for several days in sending her an email
     confirmation of her entry. Coinbase’s delayed entry-confirmation email left Plaintiff Martin unsure
27   of whether she had successfully entered the sweepstakes with her first purchase, so she made a
     second purchase to ensure that she would be entered. Coinbase did not send her entry-confirmation
28   email until June 10, 2021.
                                   11
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
        Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 13 of 49




 1   Dogecoin on Coinbase by 6/10/2021 for a chance to win.” Plaintiff Martin relied upon Defendants’

 2   material misrepresentations and omissions, to her own detriment.

 3          33.    If Defendants’ digital ads had made clear to Plaintiff Martin that there was a 100%

 4   free, mail-in entry option, then she would not have given Coinbase her $120, or her subsequent $100,

 5   or paid any trading commissions to buy Dogecoins from Coinbase.

 6          34.    On or about June 3, 2021, Plaintiff Jonas Calsbeek viewed Coinbase’s email and

 7   internet ads, without knowing that he could enter the Dogecoin sweepstakes simply by mailing

 8   Coinbase an index card with his name, birthday, and contact information on it. Before seeing all of

 9   Defendants’ sweepstakes “rules and details,” Plaintiff Calsbeek followed Defendants’ more

10   conspicuous statements and action buttons in the ads to “See how to enter,” to “Opt in” to the

11   sweepstakes, and to “Make a trade” on Coinbase’s platform by buying Dogecoins for a total of $125

12   (including trading fees). Nowhere did Defendants’ digital sweepstakes ads make clear to Plaintiff

13   Calsbeek that there was a 100% free, mail-in option for entering this sweepstakes, an option that

14   required no Dogecoin purchases or sales. In fact, as soon as Plaintiff Calsbeek clicked the big blue

15   button to “Opt in” to the sweepstakes, Defendants’ digital ad affirmatively misrepresented to

16   Plaintiff Calsbeek that he would “need to buy or sell $100 in Dogecoin on Coinbase by 6/10/2021 for

17   a chance to win.” Plaintiff Calsbeek relied upon Defendants’ misrepresentations and omissions to

18   his own detriment.

19          35.    If Defendants’ ads had made clear to Plaintiff Calsbeek that there was a 100% free,

20   mail-in entry option, which did not require any DOGE trading, then he would not have given

21   Coinbase his $125 or paid Coinbase any trading fees. In fact, the only reason Plaintiff Calsbeek

22   undertook to buy Dogecoins from Coinbase was that Defendants led him to believe that doing so was

23   necessary to enter a $1.2 million sweepstakes.

24          36.    On or about June 3, 2021, Plaintiff Thomas Maher viewed Coinbase’s email and

25   internet ads, without knowing that he could enter the Dogecoin sweepstakes simply by mailing

26   Coinbase an index card with his name, birthday, and contact information on it. Before seeing all of

27   Defendants’ sweepstakes “rules and details,” Plaintiff Maher followed Defendants’ more

28   conspicuous statements and action buttons to “See how to enter,” to “Opt in” to the sweepstakes, and
                                   12
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 14 of 49




 1   to “Make a trade” on Coinbase’s platform by buying Dogecoins for a total of $105 (including trading

 2   fees). Nowhere did Defendants’ digital sweepstakes ads make clear to Plaintiff Maher that there was

 3   a 100% free, mail-in option for entering this sweepstakes, an option that required no Dogecoin

 4   purchases or sales. In fact, as soon as Plaintiff Maher clicked the big blue button to “Opt in” to the

 5   sweepstakes, Defendants’ digital ad affirmatively misrepresented to Plaintiff Maher that he would

 6   “need to buy or sell $100 in Dogecoin on Coinbase by 6/10/2021 for a chance to win.” Plaintiff

 7   Maher relied upon Defendants’ misrepresentations and omissions to his own detriment.

 8          37.     As with Plaintiff Martin, Coinbase delayed in sending Plaintiff Maher a

 9   contemporaneous (or even same-day) email confirming his opt-in and entry into the sweepstakes.

10   Coinbase’s delayed email confirmations left Plaintiff Maher unsure of whether he had successfully

11   entered the sweepstakes with his $105 purchase, so he made a second DOGE purchase from

12   Coinbase on June 4, 2021, spending an additional $100, to ensure that he would be entered.

13   Coinbase eventually sent Maher an email confirmation of his opt-in on June 5, 2021, and an email

14   confirmation of his sweepstakes entry on June 6, 2021.

15          38.     If Defendants’ ads had made clear to Plaintiff Maher that there was a 100% free, mail-

16   in entry option, which did not require any DOGE trading, then he would not have given Coinbase his

17   $205 or paid Coinbase any trading fees. In fact, the only reason Plaintiff Maher undertook to buy

18   Dogecoins from Coinbase was that Defendants led him to believe that doing so was necessary to

19   enter a $1.2 million sweepstakes.

20          39.     Defendants’ sweepstakes ads were specifically known and designed by Defendants to

21   deceive and confuse each Plaintiff, and most layperson-consumers, into believing that they would

22   “need” to buy or sell Dogecoins on Coinbase’s platform to enter the sweepstakes. Defendants’ ads

23   were designed to deceptively induce, and did deceptively induce, Plaintiffs and the Class to pay $100

24   or more to Coinbase on that false pretense.

25   Defendants’ Additional False And Misleading Statements And Omissions To Class Members

26          40.     In addition to misrepresenting the necessity of “making a trade,” Defendants also

27   misrepresented the dollar amount of purchase or sale transactions that would be (purportedly)

28   necessary to enter.
                                   13
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
        Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 15 of 49




 1          41.     Specifically, Defendants’ ads stated that “[W]e’re giving away $1.2 million in

 2   Dogecoin. Opt in and then buy or sell $100 in DOGE on Coinbase by 6/10/2021 for your chance to

 3   win.” See ¶¶9-12, supra. Likewise, upon clicking Defendants’ “Opt in” button, Defendants’ ads

 4   stated that “you’ll still need to buy or sell $100 in Dogecoin on Coinbase by 6/10/2021 for a chance

 5   to win.” These statements reasonably conveyed the message that the total value of the Dogecoins

 6   purchased or sold during the entry period must be greater than or equal to $100.

 7          42.     When purchasing cryptocurrencies on Coinbase, users select the digital token that

 8   they wish to buy (e.g., Bitcoin, Litecoin, Dogecoin, etc.) and input the dollar amount that they wish

 9   to spend. Coinbase then shows users the dollar amount of trading commissions that will be deducted

10   from their purchase (or sale), and then displays the quantity of cryptocurrency that will be purchased

11   with the remaining dollar amount.

12          43.     For example, if a Coinbase user goes to purchase Dogecoins, and enters a dollar

13   amount of $100, Coinbase displays to that user a “preview” of the transaction.            Coinbase’s

14   transaction preview will show a “Total” price of $100, a “Coinbase fee” of approximately $3 to $4,

15   and a “Purchase” price of approximately $96 to $97. The transaction preview also shows the user

16   how many Dogecoins will be purchased with the $96 or $97 that remain after deducting

17   commissions.

18          44.     Thus, when Defendants advertised to Class members that they “need[ed]” to buy or

19   sell “$100 in DOGE” or “$100 in Dogecoin” to enter, Defendants effectively communicated that

20   users would have to pay a transaction “Total” of more than $100 to account for the transaction fee,

21   and ensure that the previewed DOGE “Purchase” price was greater than or equal to $100.

22          45.     Indeed, that is why Plaintiff Martin made a purchase “Total” of $120, instead of $100

23   even. That is also why Plaintiff Calsbeek’s purchase “Total” was $125, instead of $100 even. That

24   is also why Plaintiff Maher’s June 3, 2021 purchase “Total” was $105, instead of $100 even. Based

25   on the plain language in Defendants’ ads, each of them believed they needed to buy “$100 in

26   Dogecoin,” after deducting the “Coinbase fee,” because that fee was not part of the previewed

27   “Purchase” price for the Dogecoins. Once again, Defendants’ sweepstakes ads were both untrue and

28   materially misleading.
                                   14
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 16 of 49




 1          46.     The truth was that a purchase or sale transaction “Total” of $100 even—and hence, a

 2   Dogecoin “Purchase” price of less than $100 (in other words, less than “$100 in DOGE”)—would

 3   have sufficed for Plaintiffs and the Class to enter the sweepstakes. Defendants buried this truth only

 4   in the fine print of their official sweepstakes rules, which provided:

 5          Existing account holders and new* account holders must opt-in to participate in the
 6          Sweepstakes and must complete $100usd (cumulative the transaction fee)) in trade
            (buy/sell) of Dogecoin on Coinbase.com (.com and/or Coinbase app) during the
 7          Promotion Period to earn one (1) entry into the Sweepstakes.

 8   (emphasis added).

 9          47.     The false and misleading “$100 in DOGE” and “$100 in Dogecoin” language in

10   Defendants’ ads caused most Class members to make purchases totaling more than $100, to avoid

11   having their “Coinbase fee” reduce the previewed value of their Dogecoin “Purchase” below $100.

12   This subtle deception by the Defendants allowed Coinbase to fleece millions of Class members out

13   of several more dollars each, which Class members never needed to spend to enter.         Defendants’

14   deception in this regard further inflated Coinbase’s fee-based profits by at least millions of dollars,

15   and further ensured that Coinbase’s “liquidity conditions” for DOGE trading would be immediately

16   satisfied on June 3, 2021.

17          48.     In sum, Defendants successfully deployed multiple, misleading and deceptive

18   advertising tactics to induce millions of consumers to spend over $100 that they did not need to

19   spend to enter Defendants’ $1.2 million sweepstakes.

20   Defendants’ Knowledge and Intent in Crafting Their Misleading “Sweepstakes” Solicitations

21          49.     Coinbase and its sweepstakes “Administrator,” Defendant MKI, knew that their ads

22   had the likelihood, tendency and capacity to mislead and confuse consumers like Plaintiffs because

23   Defendants had already executed and analyzed a nearly identical, digital “sweepstakes” on Coinbase

24   just two months prior to this DOGE Sweepstakes.

25          50.     Specifically, in April 2021, Defendants had collaborated to execute a $2 million

26   Bitcoin sweepstakes.     The only substantive difference between this Bitcoin sweepstakes and

27   Defendants’ subsequent Dogecoin sweepstakes was that, instead of purporting to require people to

28   “make a trade” to enter, Defendants’ Bitcoin sweepstakes ads purported to require people to “[s]ign
                                   15
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 17 of 49




 1   up for an account at coinbase.com,” and “verify [their] identity.” Aside from that one difference, the

 2   digital structure, aesthetic design, and language that Defendants’ used in their Bitcoin sweepstakes

 3   ads were identical to what they used in their Dogecoin sweepstakes ads.

 4            51.    In Defendants’ earlier Bitcoin sweepstakes—just like in the subsequent Dogecoin

 5   sweepstakes—there was a different, less intrusive entry-option provided not on the ads or on the

 6   entry webpages, but instead on a separate “rules” and “details” webpage. Rather than providing

 7   social security numbers, drivers’ licenses, and other sensitive, personally identifying information

 8   ("PII") to Coinbase (i.e., “verify[ing] [their] identity”), users had the alternative option to enter by

 9   mailing Coinbase a 3x5-inch index card with the customer’s name, contact information, and birthday

10   on it.

11            52.    The digital ads that Defendants used in their earlier Bitcoin sweepstakes were

12   designed and presented to consumers in a manner substantially identical to the digital ads they used

13   in their June 2021 Dogecoin sweepstakes.

14            53.    In executing their April 2021 Bitcoin sweepstakes, Defendants had collected,

15   reviewed and analyzed a wealth of data about consumers’ specific behaviors and reactions to various

16   parts of this ad campaign.      Both Coinbase and MKI knew exactly how many consumers had

17   “create[d] a Coinbase account” and rigorously “verif[ied] [their] identities” (Coinbase’s desired

18   outcome), versus how many had simply mailed in an index card with their name, birthday, and

19   contact information on it (not Coinbase’s desired outcome). Even more specifically, however,

20   Defendants collected and analyzed the following consumer-behavior data from their Bitcoin

21   sweepstakes: (a) how many Bitcoin sweepstakes entrants had navigated to the “rules and details”

22   webpage upon reviewing these sweepstakes ads; and (b) how ad recipients navigated the various

23   “web paths” that one might take from reviewing the ads, to ultimately entering the sweepstakes.

24            54.    Indeed, MKI’s own website touts its sophisticated, in-depth data analysis and

25   reporting capabilities as follows.

26            Tracking and Reporting
27            Each client promotion includes two levels of tracking and reporting: (1) website
              traffic and (2) promotion registration database tracking. Information we provide via
28
                                   16
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 18 of 49




             website traffic analysis includes aggregate and daily information on key metrics, such
 1
             as site hits, unique visitors, top pages, operating systems, entry and exit paths, and top
 2           promotion referrers. Promotion registration data analysis includes the aggregate and
             daily number of unique registrants and entries. At the close of each promotion, we
 3           provide clients with a detailed analysis of how their promotion performed in the
 4           marketplace, including the effectiveness of media tactics in driving engagement,
             demographics, age and gender, opt-ins, and responses to any survey questions related
 5           to brand awareness and purchase intent.
 6   See http://www.mardenkane.com/sweepstakes (last visited Jun. 11, 2021).              As of June 2021,

 7   Defendants already knew—based on in-depth, empirical data from their Bitcoin sweepstakes in April

 8   2021—that the precise ways they were wording, designing, and presenting their Dogecoin

 9   sweepstakes ads to users would have a high likelihood, capacity, and tendency to cause most users to

10   never see their separate “rules and details” webpage. Yet Defendants’ separate, “rules and details”

11   webpage was the only place where they disclosed their free, mail-in entry option for this

12   “sweepstakes.”

13           55.      Defendants were not merely guessing that their digital sweepstakes ads would tend to

14   conceal the true sweepstakes-entry options from most viewers’ eyes. Instead, Defendants knew as a

15   matter of empirical proof (from their earlier Bitcoin sweepstakes) that their substantially identical,

16   digital ads for the DOGE sweepstakes would have a likelihood, capacity, and tendency to conceal the

17   free, mail-in entry option from most consumers’ eyes.

18           56.      It was never any surprise to Defendants that their digital sweepstakes ads to Class

19   members would achieve (and did achieve) an outcome in which consumers would unwittingly pay

20   hundreds of millions of dollars collectively, just to enter a sweepstakes that they could have entered

21   for free.     Defendants’ digital sweepstakes ads were not only objectively false and misleading to

22   Plaintiffs and the Class, but also known and specifically intended by Defendants’ to be misleading

23   (and damaging) to Plaintiffs and the Class. 4

24   4
       The only reason why Defendants inconspicuously slipped a free entry option into their separate,
     “rules and details” webpage was that Defendants sought to avoid the legal conclusion that they were
25   conducting an unlawful “lottery,” as opposed to a “sweepstakes.” The elements of a “lottery” are: (i)
     consideration given by an entrant; (ii) in exchange for a chance; (iii) to win a prize. See, e.g., Trinkle
26   v. California State Lottery, 105 Cal.App.4th 1401, 1406 (Cal. Ct. App. 2003). Defendants here
     attempted to conduct a profitable non-lottery by offering a free entry option that most reasonable
27   consumers would never know about. As detailed infra, Defendants’ attempt was and remains
     insufficient to avoid California’s “lottery” laws, and was additionally insufficient to comply with
28   California’s “sweepstakes” laws.
                                   17
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 19 of 49




 1   Contemporaneous Media Reports Further Suggest That Defendants’ Ads Were Materially
 2   Misleading to Reasonable Viewers
            57.        Defendants’ Dogecoin sweepstakes ads were communicated to and publicized by
 3
     several online media outlets in June 2021.
 4
            58.        For example, on June 3, 2021, Business Insider published an online news article
 5
     regarding Defendants’ sweepstakes. The headline stated: “Coinbase is giving away $1.2 million in
 6
     dogecoin     as     it   starts   letting   users   trade   the   meme     cryptocurrency.”          See
 7
     https://www.businessinsider.com.au/coinbase-dogecoin-sweepstakes-users-can-trade-meme-
 8
     cryptocurrency-2021-6 (last visited Aug. 9, 2021). The entire body of the article read as follows:
 9
            Coinbase said on Thursday that it plans to give away $1.2 million in dogecoin to
10          encourage users to take advantage of its newest cryptocurrency trading option.
11          Users must buy or sell $100 in DOGE through Coinbase by June 10 to be eligible
            for the sweepstakes, the company said. Coinbase said it plans to give out one prize
12          worth $300,000, 10 prizes worth $30,000, and 6,000 prizes worth $100 by around
            June 17.
13
            The sweepstakes follows the company’s announcement on Tuesday that it would start
14          letting Coinbase Pro users trade dogecoin on its platform.
            The announcement, along with a tweet from Elon Musk referencing the meme
15          currency, sent dogecoin’s value climbing by as much as 41%.
16          At $52.3 billion, dogecoin had the sixth-largest market cap among all
            cryptocurrencies as of Thursday evening, according to CoinMarketCap, after seeing a
17          massive rally in May that sent its market cap soaring to more than $85 billion.
18          Dogecoin was started as a joke by two engineers in 2013, but has since gained
            immense popularity thanks to Redditors as well as endorsements from Musk and
19          other high-profile celebrities, leading other crypto trading platforms
            like Robinhood, eToro, and Gemini to start accepting trades in recent weeks.
20
     Id. (emphasis added). Nowhere did this Business Insider article reference any free, mail-in entry
21
     option for the sweepstakes, because nowhere did Defendants’ sweepstakes ads state that such a free
22
     entry option existed.
23
            59.        Similarly, on June 7, 2021, InvestorPlace.com published an online article regarding
24
     Defendants’ sweepstakes. That article was titled, “Coinbase Dogecoin Sweepstakes: What to Know
25
     About the $1.2M DOGE Giveaway.”              See https://investorplace.com/2021/06/coinbase-dogecoin-
26
     sweepstakes-what-to-know-about-the-1-2m-doge-giveaway (last visited Aug. 9, 2021). The article’s
27
28
                                   18
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
        Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 20 of 49




 1   subtitle said, “Here’s what crypto investors may want to know about the Coinbase Dogecoin

 2   Sweepstakes taking the market by storm today.” The body of the article stated as follows:

 3          Today, investors in Coinbase (NASDAQ:COIN) are seeing a green day. For
            everyone’s favorite Shiba Inu-inspired meme currency, Dogecoin (CCC:DOGE-
 4          USD) not so much. However, any green day is a good day for investors in COIN
            stock, given the recent ride Coinbase has been on. One might be curious as to the
 5          primary reason for today’s move. Perhaps part of the answer is the recently
 6          launched Coinbase Dogecoin Sweepstakes.

 7
 8
 9
10
11
12                              Source: Shutterstock
13
            Most investors know how popular Dogecoin has become of late. Whether due to
14          the incessant tweeting of Elon Musk, or simply the momentum of this moonshot
            cryptocurrency, Dogecoin is still ranked No. 6 among all cryptocurrencies in market
15          capitalization. That’s right, a meme cryptocurrency with no real utility is valued at
            nearly $50 billion.
16
17          There are a variety of reasons for this. However, most investors know just how catchy
            the simplistic marketing behind this digital coin has been. Today’s recent moves
18          reflect yet another marketing stunt from Dogecoin and its purveyors.

19          Whether this maneuver ultimately pays off for investors remains to be seen. However,
            news of the Coinbase Dogecoin sweepstakes certainly has the DOGE crowd barking.
20
21          What Is the Coinbase Dogecoin Sweepstakes All About?

22          Last week, Coinbase announced the launch of a Dogecoin giveaway. This
            sweepstakes is in honor of Dogecoin’s recent listing on Coinbase Pro. Indeed, that’s
23          news in and of itself. But when an exchange like Coinbase offers $1.2 million in
            prizes to celebrate such an announcement, crypto investors perk up.
24
25          What’s the catch?

26          Well, crypto investors simply need to opt in to the sweepstakes and buy or sell $100
            in DOGE on Coinbase by June 10. That’s it.
27
28
                                   19
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 21 of 49




            Each crypto investor gets one entry per person. One winner will receive $300,000 in
 1          DOGE, 10 winners will received $30,000 in DOGE, and 6,000 winners will receive
 2          $100 in DOGE.

 3          The simplicity of this sweepstakes makes this a no-brainer for most investors to get in
            on the action. For those bullish on DOGE, adding an additional $100 in exposure sure
 4          seems like a good idea, given the recent dip in Dogecoin prices. For those bearish on
            DOGE, selling $100 worth of this digital token still provides an entry. There’s really
 5          no downside to entering, for those interested.
 6
            Of course, Coinbase’s business model is one which is fee-based. The more volume
 7          Coinbase can generate, the more money this platform stands to earn. Those behind
            this marketing stunt have undoubtedly done the math. However, if it proves
 8          successful, this could pave the way for future giveaways in an attempt to rekindle
            retail investor enthusiasm in this sector.
 9
10   Id. (underlined emphasis added).

11          60.        Like the June 3 article from Business Insider, this June 7 article from InvestorPlace

12   failed to mention any free, mail-in entry option because nowhere did Defendants’ sweepstakes ads—

13   to which the article directly linked—state that such a free entry option existed.

14          61.        Moreover, on June 5, 2021, the Business webpage on NJ.com published a similar

15   article stating that: “Coinbase is giving away $1.2 million worth of Dogecoin. To be eligible, you

16   have to ‘opt in’ and buy or sell $100 worth of the meme-inspired cryptocurrency by June 10.” See

17   https://www.nj.com/business/2021/06/dogecoin-coinbase-giveaway-how-to-opt-in-to-sweepstakes-

18   and-how-to-buy-dogecoin.html (last visited Aug. 9, 2021) (emphasis added) (linking to Coinbase’s

19   sweepstakes advertisement). Nowhere did this NJ.com article reference any free, mail-in entry

20   option for the sweepstakes because nowhere did Defendants’ sweepstakes ads state that such an entry

21   option existed.

22          62.        Finally, even after Defendants’ Dogecoin sweepstakes ended, Newsweek published an

23   online article materially misstating the sweepstakes entry requirements. In a June 18, 2021 article

24   titled, “Why Coinbase Dogecoin Sweepstake[s] Winners Haven’t Been Announced Amid Confusion

25   Online,” Newsweek stated that “[t]he sweepstake[s] ended on June 10 at 11:59 p.m. PDT, by which

26   time entrants needed to have opted in and completed a $100 trade of Dogecoin to be eligible.

27   Coinbase said entrants would receive an email once they had met both requirements.” See

28   https://www.newsweek.com/why-coinbase-dogecoin-sweepstake-winners-havent-been-announced-

                                   20
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
          Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 22 of 49




 1   confusion-online-1601996 (last visited Aug. 9, 2021). Like the other three articles referenced above,

 2   nowhere did this Newsweek article reference any free entry option because nowhere did Defendants’

 3   sweepstakes ads state that any free entry option existed.

 4           63.     In sum, numerous, reasonable viewers of Defendants’ sweepstakes ads—including

 5   members of the media and the public—were misled into believing that buying or selling $100 worth

 6   of Dogecoins on Coinbase was necessary to enter Defendants’ June 2021 sweepstakes.

 7   The Ambiguous Fine Print in Defendants’ “Sweepstakes” Solicitations Did Not Comply With
 8   California Law, and Did Not Correct Defendants’ More Conspicuous Misstatements
             64.     California law provides specific requirements for “solicitation materials containing
 9
     sweepstakes entry materials,” such as Defendants’ sweepstakes ads here.
10
11        Solicitation materials containing sweepstakes entry materials or solicitation materials selling
          information regarding sweepstakes shall include a clear and conspicuous statement of
12        the no-purchase-or-payment-necessary message, in readily understandable terms, in the
          official rules included in those solicitation materials and, if the official rules do not appear
13        thereon, on the entry-order device included in those solicitation materials.
     Cal. Bus. & Prof. Code § 17539.15(b). Defendants’ “sweepstakes” ads were “solicitation materials”
14
     containing both “sweepstakes entry materials” and “entry-order device[s].” Id. The “sweepstakes
15
     entry materials” contained in Defendants’ ads consisted of Defendants’ plain-text sweepstakes entry
16
     instructions. E.g., ¶¶9-12, supra. The “entry-order devices” contained in Defendants’ ads consisted
17
     of the bright blue “Opt in” and “Make a trade” buttons, the webpages and mobile app screens on
18
     which those buttons appeared, and Coinbase’s online crypto trading interface (to which Defendants’
19
     “Make a trade” button directly routed users). See the images below.
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28
                                   21
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
          Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 23 of 49




 1   //

 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   22
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 24 of 49




 1   Defendants’ were required by statute to include “a clear and conspicuous” statement of the “no-

 2   purchase-or-payment-necessary message” in their official rules. Id. Moreover, because Defendants’

 3   “official rules d[id] not appear” on their “solicitation materials,” Defendants were also required to

 4   “include a clear and conspicuous statement of the no-purchase-or-payment-necessary message . . . on

 5   the entry-order device included in those solicitation materials containing sweepstakes entry

 6   materials.”5 If Defendants’ Dogecoin “sweepstakes” did not constitute an unlawful lottery6, then

 7   Defendants’ sweepstakes ads violated Cal. Bus. & Prof. Code § 17539.15(b) in several, independent

 8   respects.

 9          65.     The statute expressly required Defendants’ “statement of the no-purchase-or-

10   payment-necessary message” on the “entry-order device” to be “clear and conspicuous,” and to be

11   made “in readily understandable terms.” Cal. Bus. & Prof. Code § 17539.15(b). The statute defines

12   the “no-purchase-or-payment-necessary message” to mean “the following statement or a statement

13   substantially similar to the following statement: ‘No purchase or payment of any kind is necessary to

14   enter or win this sweepstakes.’” Cal. Bus. & Prof. Code § 17539.15(k)(1).

15          66.     To the extent that Defendants made such a statement at all in their sweepstakes email,

16   web, or mobile app ads, they made it using the following text.

17         Not investment advice or a recommendation to trade Dogecoin. NO PURCHASE NECESSARY TO
           ENTER OR WIN. PURCHASES WILL NOT INCREASE YOUR CHANCES OF WINNING. Opt-in
18
           required. Alternative means of entry available. Sweepstakes open to legal residents of the fifty
19         (50) United States and the District of Columbia (excluding Hawaii). Void where prohibited by law.
           Must be age of majority in state of residence as of 6/3/21. Promotion ends 11:59 PM (PT) on
20         6/10/21. Winners must have a Coinbase account on Coinbase.com to receive a prize. Receipt and
           use of prizes subject to Coinbase terms and conditions. Odds of winning depend on the number
21
22   5
       The statute defines “official rules” as “the formal printed statement, however designated, of the
23   rules for the promotional sweepstakes appearing in the solicitation materials.” Cal. Bus. & Prof.
     Code § 17539.15(k)(2). Defendants’ “formal printed statement . . . of the rules for the [Dogecoin]
24   sweepstakes” did not “appear” on Defendants’ email, website, or mobile app ads for the DOGE
     sweepstakes. Instead, what “appeared” on Defendants’ ads was only a small hyperlink to the “formal
25   printed statement . . . of the rules,” which “appeared” on a separate webpage, and not on the
     “solicitation materials” themselves.
26   6
       An unlawful “lottery” is excluded from the statutory definition of a “sweepstakes.” Cal. Bus. &
     Prof. Code § 17539.5(a)(12) (“‘Sweepstakes’ means any procedure for the distribution of anything of
27   value by lot or chance that is not unlawful under other provisions of law including, but not limited to,
     the provisions of Section 320 of the Penal Code.”); see also Cal. Penal Code § 320 (“Every person
28   who contrives, prepares, sets up, proposes, or draws any lottery, is guilty of a misdemeanor.”).
                                   23
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
        Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 25 of 49




           of eligible entries received. One entry per person. Sponsor: Coinbase: Coinbase Sweepstakes,
 1         100 Pine Street, Suite #1250, San Francisco, CA 94111. See Official Rules for details.
 2   First, the above text was not stated “conspicuous[ly]” on or around Defendants’ solicitation
 3   materials or “entry-order device[s].” Instead, this text appeared in faint, fine print at the bottom of
 4   Defendants’ multi-page/multi-screen email solicitations. To view the above text at all, recipients
 5   would have to have scrolled down to the bottom of the email, which did not require any scrolling
 6   before clicking the “See how to enter button.”
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   Only upon scrolling down to the bottom of this email would recipients see Defendants’ “ NO
27   PURCHASE NECESSARY”    statement in fine, gray-colored print.
28
                                   24
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
        Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 26 of 49




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
     This was not a “conspicuous” statement of the “no-purchase-or-payment-necessary message” on (or
20
     near) Defendants’ “entry-order device”—as required by § 17539.15(b)—because users’ eyes might
21
     not even see Defendants’ fine print at all before clicking “See how to enter,” and thereby being taken
22
     immediately to a separate webpage (or mobile app screen) containing Defendants’ “Opt in” and
23
     “Make a trade” buttons.
24
            67.     Similarly, Defendants buried the same faint, fine-print text at the bottom of their “Opt
25
     in” and “Make a trade” webpages and mobile screens, requiring users to scroll down several pages to
26
     see the above text at all. Below is the sequence of screen-pages that users would see, if they scrolled
27
     to the bottom of the page before clicking Defendants’ “Opt in” and “Make a trade” buttons.
28
                                   25
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
       Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 27 of 49




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   26
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
       Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 28 of 49




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   27
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
          Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 29 of 49




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16   This   was   by    no   means    a   “conspicuous”     statement   of   the “no-purchase-or-payment-

17   necessary message” on (or near) Defendants’ “entry-order device,” as required by § 17539.15(b).

18   Many users’ eyes would not see this fine print, at the bottom of a multi-page site, before clicking the

19   large, blue “Opt in” and “Make a trade” buttons at the very top of the website or mobile-app screen.

20          68.     Upon clicking Defendants’ prominent “Make a trade” button, users were rerouted

21   directly to Coinbase’s trading platform, which contained no sweepstakes-related disclosures at all.

22   //

23   //

24   //

25   //

26   //

27   //

28   //
                                   28
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
        Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 30 of 49




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12   Defendants’ above-pictured trading interface also constituted an “entry-order device,” as each Class

13   member completed their sweepstakes “entry” by executing a purchase or sale “order” on this

14   interface. Yet this crypto trading interface (this “entry-order device”) did not contain any “no-

15   purchase-or-payment-necessary message,” let alone a “clear and conspicuous” one. Cal. Bus. &

16   Prof. Code § 17539.15(b).

17          69.     Second, Defendants’ faintly colored, fine-print disclaimer was not stated “clear[ly” or

18   in “readily understandable terms” when read within the context of Defendants’ more prominent

19   statements in their sweepstakes ads. Defendants’ “NO PURCHASE NECESSARY” statement was at best

20   ambiguous when read in context, and could be reasonably understood as consistent with Defendants’

21   more prominent misstatements in their sweepstakes ads.

22      Not investment advice or a recommendation to trade Dogecoin. NO PURCHASE NECESSARY TO ENTER
        OR WIN. PURCHASES WILL NOT INCREASE YOUR CHANCES OF WINNING. Opt-in required. Alternative
23
        means of entry available. Sweepstakes open to legal residents of the fifty (50) United States and the
24      District of Columbia (excluding Hawaii). Void where prohibited by law. Must be age of majority in state
        of residence as of 6/3/21. Promotion ends 11:59 PM (PT) on 6/10/21. Winners must have a Coinbase
25      account on Coinbase.com to receive a prize. Receipt and use of prizes subject to Coinbase terms and
        conditions. Odds of winning depend on the number of eligible entries received. One entry per person.
26      Sponsor: Coinbase: Coinbase Sweepstakes, 100 Pine Street, Suite #1250, San Francisco, CA 94111.
        See Official Rules for details.
27
            70.     Specifically, Defendants’ direct-to-user email ads stated:
28
                                   29
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 31 of 49



            Trade DOGE. Win DOGE. Starting today, you can trade, send, and receive Dogecoin
 1          on Coinbase.com and with the Coinbase Android and iOS apps. To celebrate, we’re
            giving away $1.2 million in Dogecoin. Opt in and then buy or sell $100 in DOGE on
 2          Coinbase by 6/10/2021 for your chance to win. Terms and conditions apply.
 3
     Similarly, Defendants’ webpage and mobile app screens prominently stated the following, right
 4
     above the big, blue “Opt in” in button:
 5
            Dogecoin is now on Coinbase, and we’re giving away $1.2 million in prizes to
 6          celebrate. Opt in and then buy or sell $100 in DOGE on Coinbase by 6/10/2021 for
            your chance to win. Limit one entry per person. Opting in multiple times will not
 7          increase your chance of winning.
 8   Thus, Defendants’ most prominent text made clear that either a DOGE purchase or sale on Coinbase
 9   would suffice for entry into the sweepstakes. So when Defendants’ faint, fine-print disclaimer at the
10   bottom of each page said “NO PURCHASE NECESSARY”—and that “PURCHASES WILL NOT INCREASE YOUR
11   CHANCES OF WINNING”—readers       could reasonably understand that statement to be consistent with
12   Defendants’ more prominent entry instructions, which made clear that a DOGE sale transaction of
13   $100 or more would suffice for entry. The same is true of Defendants’ fine-print disclaimer that
14   “[a]lternative means of entry [were] available.” In context, reasonable recipients (who were fortunate
15   enough to even see this fine print at the bottom of Defendants’ solicitation materials) could fairly
16   understand the “[a]lternative means of entry” to be exactly what Defendants’ had advertised more
17   prominently: (a) buy $100 or more in DOGE; or, “alternative[ly],” (b) sell $100 or more in DOGE.
18   There was simply nothing in the text of Defendants’ faint, fine-print disclaimer that clearly corrected
19   Defendants’ main assertion: namely, that users must “Trade DOGE” (i.e., either buy or sell DOGE)
20   for a chance to win.
21          71.     Defendants’ fine-print disclaimer was particularly “[un]clear” regarding any free entry
22   option, when read in conjunction with the large-print statement directly above Defendants’ big
23   “Make a trade” button.
24          You’re one step closer to winning. You’ve successfully opted in to our Dogecoin
            Sweepstakes. Remember, you’ll still need to buy or sell $100 in Dogecoin on
25          Coinbase by 6/10/2021 for a chance to win.
26
     Defendants conspicuously stated that a Dogecoin purchase or sale was necessary to enter “for a
27
     chance to win.” So when Defendants later said only that no “purchase” was “necessary,” reasonable
28
                                   30
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 32 of 49




 1   readers could well understand that disclaimer to be consistent with Defendants’ (false) statement that

 2   a Dogecoin purchase or sale was necessary to enter. Obviously, no purchase transaction is necessary

 3   if—as Defendants had already highlighted—a sale transaction suffices.

 4          72.     In sum, Defendants’ “NO PURCHASE NECESSARY” statement was not only designed and

 5   placed inconspicuously away from Defendants’ “entry-order device[s],” but in addition, Defendants’

 6   “NO PURCHASE NECESSARY” statement was unclearly worded and not “readily understandable,” when

 7   read in the context of Defendants’ more prominent instructions and misstatements regarding

 8   sweepstakes entry. Cal. Bus. & Prof. Code § 17539.15(b).           Nothing in Defendants’ fine-print

 9   disclaimer clearly or objectively corrected the false and misleading nature of the most prominent,

10   material misstatements and omissions in Defendants’ sweepstakes solicitations.

11          73.     Third, the “NO PURCHASE NECESSARY” statement in Defendants’ sweepstakes

12   solicitations was not “substantially similar” to the statement required by statute. The “no-purchase-

13   or-payment-necessary message” required by § 17539.15 “means the following statement or a

14   statement substantially similar to the following statement: ‘No purchase or payment of any kind is

15   necessary to enter or win this sweepstakes.’” Cal. Bus. & Prof. Code § 17539.15(k)(1). By contrast,

16   the “NO PURCHASE NECESSARY” statement at the bottom of Defendants’ sweepstakes ads left open the

17   possibility that payments of some kind, other than DOGE purchases might be necessary to enter: such

18   as the “payment” of a transaction fee to Coinbase for selling $100 or more worth of Dogecoins.

19          74.     Defendants omitted the required “payment of any kind” language from their “NO

20   PURCHASE NECESSARY”    message to avoid contradicting their more prominent assertions to users that

21   trading Dogecoins (and paying Coinbase’s customary transaction fees) was necessary for entry. 7

22          75.     Fourth, Defendants’ fine-print disclaimer expressly stated “Opt-in required,” while

23   presenting users with a big, bright “Opt in” button on the entry webpage and mobile app screen.

24   This was materially false and misleading, as it created a reasonable impression that clicking

25
26   7
       Defendants did include the required “payment of any kind” language in their “official rules,” but
     because those official rules did not “appear” on Defendants’ “[s]olicitation materials containing
27   sweepstakes entry materials,” Defendants were also required to include the “payment of any kind”
     language “on the entry-order device included in those solicitation materials.” Cal. Bus. & Prof. Code
28   § 17539.15(b). Defendants failed to do so.
                                   31
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 33 of 49




 1   Defendants’ conspicuous “Opt in” button was “required” for entry. But in fact, clicking Defendants’

 2   “Opt in” button was not necessary for entry.

 3             76.     Instead, mailing in a 3x5 index card with one’s name, contact information, and

 4   birthdate on it would suffice for entry.            Defendants’ “Opt in required” disclaimer was thus

 5   affirmatively misleading when read within the context of the entire solicitation email, webpage, and

 6   mobile app screen.

 7             77.     Moreover, upon (unnecessarily) clicking the “Opt-in” button, that button would

 8   transform into a big, bright “Make a trade” button topped off with the following large-font text:

 9   “Remember, you’ll still need to buy or sell $100 in Dogecoin on Coinbase by 6/10/2021 for a chance

10   to win.” This statement was flatly untrue.

11             78.     Defendants’ ambiguous, fine-print disclaimer at the very bottom of their “entry-order

12   device[s]” (i.e., the emails, webpages and mobile app screens containing the “See how to enter,” “Opt

13   in,” and “Make a trade” buttons) was not just legally insufficient under § 17539.15(b). It was also

14   affirmatively false and materially misleading, when read in the full context of Defendants’ solicitation

15   materials.

16   No Arbitration Or Class Action Waiver

17             79.     Pursuant    to    Coinbase’s     “Official    Rules”     for   its     Dogecoin     Sweepstakes,

18   “[p]articipation [in the Sweepstakes] constitutes entrant’s full and unconditional agreement to these

19   Official Rules and [Coinbase’s] and [its] Administrator’s decisions, which are final and binding in all

20   matters      related   to   the    Sweepstakes.”    See   Ex.    A,      Official      Rules,   ¶1,   available   at

21   https://www.coinbase.com/sweepstakes-doge-terms (last visited Jun. 11, 2021). The Official Rules

22   further provide that “THE CALIFORNIA COURTS (STATE AND FEDERAL) SHALL HAVE

23   SOLE JURISDICTION OF ANY CONTROVERSIES REGARDING THE PROMOTION AND

24   THE LAWS OF THE STATE OF CALIFORNIA SHALL GOVERN THE PROMOTION. EACH

25   ENTRANT WAIVES ANY AND ALL OBJECTIONS TO JURISDICTION AND VENUE IN

26   THOSE COURTS FOR ANY REASON AND HEREBY SUBMITS TO THE JURISDICTION OF

27   THOSE COURTS.” Id., ¶10. Although the same paragraph provides that “[c]laims may not be

28   resolved through any form of class action,” id., such class action waivers are unconscionable and
                                   32
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 34 of 49




 1   unenforceable as a matter of California law (in the absence of an agreement to arbitrate), where, as

 2   here, a class action waiver “is found in a consumer contract of adhesion in a setting in which disputes

 3   between the contracting parties predictably involve small amounts of damages, and when it is alleged

 4   that a party with the superior bargaining power has carried out a scheme to deliberately cheat large

 5   numbers of consumers out of individually small sums of money, then, at least to the extent the

 6   obligation at issue is governed by California law, the waiver becomes in practice the exemption of

 7   the party from responsibility for its own fraud, or willful injury to the person or property of another.

 8   Under these circumstances, such waivers are unconscionable under California law and should not be

 9   enforced.” Discover Bank v. Superior Court, 36 Cal.4th 148, 162-63 (2005), abrogated on other

10   grounds by AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011) (internal citations omitted).

11                                   CLASS ACTION ALLEGATIONS

12             80.   Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

13   Procedure 23(a) and (b)(3) on behalf of themselves and all other persons who opted into Coinbase’s

14   $1.2 million Dogecoin (DOGE) sweepstakes in June 2021, and who purchased or sold Dogecoins on

15   a Coinbase exchange for a total of $100 or more between June 3, 2021 and June 10, 2021, inclusive.

16   Excluded from the Class are Defendants, the officers and directors of Defendants at all relevant

17   times, members of their immediate families and their legal representatives, heirs, successors or

18   assigns and any entity in which either Defendant has or had a controlling interest.

19             81.   The members of the Class are so numerous that joinder of all members is

20   impracticable. While the exact number of Class members is unknown to Plaintiffs at this time, and

21   can be ascertained only through appropriate discovery, Plaintiffs believe that there are millions of

22   members of the proposed Class. Members of the Class may be identified and located from database

23   records maintained by Defendants, and may be notified of the pendency of this action by electronic

24   mail and/or regular mail, using the form of notice similar to that customarily used in class actions.

25             82.   Plaintiffs’ claims are typical of other Class members’ claims, as all members of the

26   Class are similarly affected by Defendants’ wrongful conduct in violation of law, as complained of

27   herein.

28
                                   33
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 35 of 49




 1            83.   Plaintiffs will fairly and adequately protect the interests of Class members and have

 2   retained counsel competent and experienced in class action litigation. Plaintiffs have no interests

 3   antagonistic to or in conflict with those of the Class.

 4            84.   Common questions of law and fact exist as to all members of the Class and

 5   predominate over any questions solely affecting individual members of the Class. Among the

 6   questions of law and fact common to the Class are:

 7            a.    whether Defendants’ uniform, digital advertising campaign for the June 2021 DOGE

 8   sweepstakes was materially false, deceptive, and misleading when disseminated to Plaintiffs and the

 9   Class;

10            b.    whether Defendants’ June 2021 Dogecoin “sweepstakes” in fact constituted an

11   unlawful “lottery” within the meaning of California Penal Code § 320;

12            c.    whether Defendants violated Cal. Bus. & Prof. Code § 17539.15 by, inter alia, failing

13   to make the required “clear and conspicuous statement[s]” of the “no-purchase-or-payment-necessary

14   message”;

15            d.    whether Defendants, individually and together, violated California’s False

16   Advertising Law, by designing, drafting, creating, analyzing, and presenting to Class members a

17   uniform advertising campaign that was materially false, deceptive, and misleading when

18   disseminated to Class members;

19            e.    whether Defendants violated the unlawful or unfair prongs of California’s Unfair

20   Competition Law when they designed, drafted analyzed and presented to Class members a uniform

21   digital advertising campaign that was materially false, deceptive, and misleading when disseminated

22   to Class members;

23            f.    whether Plaintiffs and the Class suffered harm as a result of Defendants’ conduct, and

24   the forms of judicial relief to which Class members are entitled, including, but not limited to, public

25   and permanent injunctive relief, restitution of the money Class members paid to Coinbase, and

26   disgorgement of Defendants’ ill-gotten gains; and

27            g.    whether Plaintiffs and the Class are entitled to reasonable attorneys’ fees and

28   expenses as a result of Defendants’ wrongful conduct as set forth herein.
                                   34
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 36 of 49




 1          85.     A class action is superior to all other available methods for the fair and efficient

 2   adjudication of this controversy, as the joinder of all members is impracticable. Furthermore, because

 3   the financial harm suffered by individual Class members may be relatively small, the expense and

 4   burden of individual litigation would make it difficult if not impossible for members of the Class to

 5   redress the wrongs done to them on an individual basis. There will likely be no substantial difficulty

 6   in the management of this case as a class action.

 7                                   FIRST CAUSE OF ACTION
             Violations of Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. –
 8
                         Unlawful Business Acts and Practices (Unlawful Lottery)
 9          86.     Plaintiffs hereby incorporate by reference the allegations contained in all other
10   paragraphs of this Complaint.
11          87.     California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
12   (“UCL”), prohibits “unfair competition,” meaning “any unlawful, unfair or fraudulent business act or
13   practice.”
14          88.     California Penal Code § 320 provides that “[e]very person who contrives, prepares,
15   sets up, proposes, or draws any lottery” is guilty of a misdemeanor. Defendant Coinbase committed
16   an “unlawful” business act or practice by “contriv[ing], prepar[ing], set[ting] up,” and “propos[ing]”
17   and conducting an unlawful “lottery” within the meaning of Cal. Penal Code § 320, when it
18   contrived, prepared, set up, broadly advertised, and then ultimately conducted its $1.2 million
19   Dogecoin “sweepstakes” in June 2021. Defendant MKI likewise committed an “unlawful” business
20   act or practice by “contriv[ing], prepar[ing], set[ting] up, propos[ing],” and randomly “draw[ing]”
21   the winners of an unlawful “lottery” at its offices in Syosset, NY on or about June 17, 2021, within
22   the meaning of Cal. Penal Code § 320, as it contrived, prepared, set up, and ultimately administered,
23   and randomly drew the winners of, Defendants’ $1.2 million Dogecoin “sweepstakes.”
24          89.     The elements of a “lottery” are: (i) consideration given by an entrant; (ii) in exchange
25   for a chance; (iii) to win a prize. See, e.g., Trinkle v. California State Lottery, 105 Cal.App.4th 1401,
26   1406 (Cal. Ct. App. 2003). Defendants’ Dogecoin “sweepstakes” solicitations sent to Plaintiffs and
27   the Class affirmatively represented that consideration (in the form of buying or selling Dogecoins on
28
                                   35
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 37 of 49




 1   Coinbase for $100 or more, and paying Coinbase the attendant transactions fees) “need[ed]” to be

 2   given for Plaintiffs and other Class members to enter for a chance to win prizes of various dollar

 3   values. Relying upon Defendants’ affirmative representations that paying consideration to Coinbase

 4   was necessary to enter—and being reasonably and subjectively unaware of the omitted truth that a

 5   free, mail-in entry option existed—Plaintiffs and other Class members in fact paid consideration to

 6   Coinbase in the forms described herein, in exchange for a chance to win one of Defendants’

 7   advertised prizes.

 8          90.     Defendants’ unlawful Dogecoin “sweepstakes” was structured by Defendants to

 9   distribute the advertised prizes by chance, within the meaning of a “lottery,” as all prize winners

10   (none of whom are Plaintiffs here) were randomly selected from among millions of eligible entrants

11   on or about June 17, 2021.       Defendant MKI, as “administrator,” conducted the random prize

12   drawings at its offices in Syosset, New York.           Defendant MKI also assisted Coinbase in

13   “contriv[ing], prepar[ing], [and] set[ting] up” the June 2021 Dogecoin “sweepstakes” by

14   collaborating with Coinbase to draft, design and structure Defendants’ digital ad campaign for the

15   “sweepstakes,” and to draft and finalize the “official rules,” a copy of which is attached hereto as

16   “Exhibit A.”

17          91.     The lottery “prizes” distributed by the Defendants to their randomly drawn winners

18   included: (a) to one winner, a large number of Dogecoins priced at a retail value of approximately

19   $300,000; (b) to ten other winners, a large number of Dogecoins priced at a retail value of

20   approximately $30,000; and (c) to six thousand other “winners,” a number of Dogecoins priced at a

21   retail value of approximately $100.

22          92.     Hence, Defendants conducted an unlawful “lottery” within the meaning of Cal. Penal

23   Code § 320 because Defendants, by fraud, affirmatively induced Plaintiffs and the Class to pay

24   “consideration” to Coinbase in exchange for a random “chance” to win a “prize” of some dollar

25   value. Defendants’ June 2021 Dogecoin “sweepstakes” was, in substance, an unlawful, million-

26   dollar “lottery,” which Plaintiffs and the Class unwittingly paid many millions of dollars to enter.

27          93.      As a result of Defendants’ unfair and unlawful conduct as described herein, Plaintiffs

28   and the Class have lost money and property by purchasing and/or selling Dogecoins for $100 more
                                   36
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 38 of 49




 1   on coinbase.com, and by paying the attendant transaction fees to Coinbase, between June 3, 2021 and

 2   June 10, 2021. Plaintiffs, on behalf of themselves and the Class, and as appropriate, on behalf of the

 3   general public, seek permanent injunctive relief prohibiting Defendants from continuing such

 4   wrongful practices, and such other equitable relief, including full restitution of all monetary

 5   payments that Class members made in consideration of their entries into Defendants’ June 2021

 6   DOGE “sweepstakes,” and of all other ill-gotten gains derived from Defendants’ wrongful conduct

 7   to the fullest extent permitted by law.

 8                                SECOND CAUSE OF ACTION 8
 9         Violations of Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. –
         Unlawful Business Acts and Practices (Violations of Cal. Bus. & Prof. Code § 17539.15)
10          94.     Plaintiffs hereby incorporate by reference the allegations contained in all other
11   paragraphs of this Complaint.
12          95.     California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.
13   (“UCL”), prohibits “unfair competition,” meaning “any unlawful, unfair or fraudulent business act or
14   practice.”
15          96.     Under California law, a “[s]weepstakes” is “any procedure for the distribution of
16   anything of value by lot or chance that is not unlawful under other provisions of law including, but
17   not limited to, the provisions of Section 320 of the Penal Code.” Cal. Bus. & Prof. Code §
18   17539.5(a)(12); see also Cal. Penal Code § 320 (“Every person who contrives, prepares, sets up,
19   proposes, or draws any lottery, is guilty of a misdemeanor.”).          Thus, an unlawful “lottery” is
20   excluded from the statutory definition of a “sweepstakes.”
21          97.     If the Court or a jury in this case ultimately concludes that Defendants’ June 2021
22   Dogecoin sweepstakes did not constitute a “lottery” within the meaning of Cal. Penal Code § 320,
23   then Plaintiffs hereby allege, in the alternative, that Defendants’ June 2021 Dogecoin sweepstakes
24
     8
       Plaintiffs hereby plead this, their Second Cause of Action, in the alternative to their First Cause of
25   Action, in case the Court (or a jury) ultimately finds that Defendants’ June 2021 Dogecoin
     sweepstakes did not constitute a “lottery” within the meaning of Cal. Penal Code § 320. Plaintiffs’
26   First Cause of Action and Second Cause of Action are pled in the alternative because, as a matter of
     California statutory law, the definitions of the terms “lottery” and “sweepstakes” are mutually
27   exclusive. Cal. Bus. & Prof. Code § 17539.5(a)(12) (“‘Sweepstakes’ means any procedure for the
     distribution of anything of value by lot or chance that is not unlawful under other provisions of law
28   including, but not limited to, the provisions of Section 320 of the Penal Code.”) (emphasis added).
                                   37
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
           Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 39 of 49




 1   constituted a “sweepstakes” within the meaning of Cal. Bus. & Prof. Code § 17539.15(b), which

 2   provides that:

 3           Solicitation materials containing sweepstakes entry materials or solicitation materials
             selling information regarding sweepstakes shall include a clear and
 4           conspicuous statement of the no-purchase-or-payment-necessary message, in readily
             understandable terms, in the official rules included in those solicitation materials and, if
 5           the official rules do not appear thereon, on the entry-order device included in those
             solicitation materials.
 6
 7   Cal. Bus. & Prof. Code § 17539.15(b) (emphasis added). Defendants’ “sweepstakes” ads were

 8   “solicitation materials” containing both “sweepstakes entry materials” and “entry-order device[s].”

 9   Id.    The “sweepstakes entry materials” contained in Defendants’ solicitations consisted of

10   Defendants’ plain-text sweepstakes entry instructions.       E.g., ¶¶9-12, supra.     The “entry-order

11   devices” contained in Defendants’ solicitations consisted of Defendants’ bright blue “Opt in” and

12   “Make a trade” buttons, the webpages and mobile app screens on which those buttons appeared, and

13   Coinbase’s online crypto trading interface (to which the “Make a trade” button immediately rerouted

14   users). E.g., ¶¶65-69, supra.

15           98.      The term “official rules” means “the formal printed statement, however designated, of

16   the rules for the promotional sweepstakes appearing in the solicitation materials.” Cal. Bus. & Prof.

17   Code § 17539.15(k)(2).

18           99.      The   term “no-purchase-or-payment-necessary message”       means     “the   following

19   statement or a statement substantially similar to the following statement: ‘No purchase or payment of

20   any kind is necessary to enter or win this sweepstakes.’” Cal. Bus. & Prof. Code § 17539.15(k)(1).

21           100.     Defendants Coinbase and MKI were each a “sweepstakes sponsor” within the

22   meaning of Cal. Bus. & Prof. Code § 17539.15, as each Defendant was a “person or entity that

23   operate[d] or administer[ed] a sweepstakes as defined in paragraph (12) of subdivision (a) of Section

24   17539.5.” Cal. Bus. & Prof. Code § 17539.15(l)(2)(A).

25           101.     The “formal printed statement” of Defendants’ “official rules” did not “appear” on

26   Defendants’ sweepstakes entry “solicitation materials.” Consequently, Defendants were required to

27   include “a clear and conspicuous statement of the no-purchase-or-payment-necessary message, in

28   readily understandable terms,” on “the entry-order device”: namely, on their direct-to-user emails,
                                   38
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 40 of 49




 1   webpages and mobile app screens displaying the “See how to enter,” “Opt in,” and “Make a trade”

 2   buttons, on which Plaintiffs and each Class member clicked to enter Defendants’ digital sweepstakes.

 3   Defendants failed to satisfy this statutory requirement for several, independent reasons.

 4          102.    First, the “NO PURCHASE NECESSARY” statement on Defendants’ entry-order devices

 5   was not “substantially similar” to the statement required by statute. The “no-purchase-or-payment-

 6   necessary message” required by § 17539.15 “means the following statement or a statement

 7   substantially similar to the following statement: ‘No purchase or payment of any kind is necessary to

 8   enter or win this sweepstakes.’” Cal. Bus. & Prof. Code § 17539.15(k)(1). By contrast, the “NO

 9   PURCHASE NECESSARY”     statement at the bottom of (some of) Defendants’ entry-order devices omitted

10   the material fact that that no “payment of any kind” was necessary to enter, such as the “payment” of

11   a transaction fee for selling Dogecoins on Coinbase. Defendants’ unlawfully omitted the required

12   “payment of any kind” language from their sweepstakes entry emails, webpages, and mobile app

13   screens, for the particular purpose of concealing any truly free, sweepstakes-entry option from

14   Plaintiffs’ and the Class’s eyes. E.g., ¶¶74-75, supra.

15          103.    Second, Defendants’ “NO PURCHASE NECESSARY” statement on their “entry-order

16   devices” was not stated “clear[ly],” or in “readily understandable terms,” when read within the

17   context of Defendants’ more prominent statements in their sweepstakes solicitation materials. E.g.,

18   ¶¶70-73, supra.

19          104.    Third, Defendants’ “NO PURCHASE NECESSARY” statement on their “entry-order

20   devices” was not stated “conspicuous[ly]” on or around Defendants’ solicitation materials or “entry-

21   order device[s].” Instead, Defendants’ textually inadequate statement appeared only in faint, fine

22   print at the very bottom of Defendants’ multi-page emails, webpages and mobile app screens. To

23   view Defendants’ textually inadequate statement at all, recipients would have to have scrolled down

24   to the bottom of Defendants’ entry-order webpages and mobile app screens, which did not require

25   any scrolling to click Defendants’ far more conspicuous “See how to enter,” “Opt in,” and “Make a

26   trade” buttons. E.g., ¶¶65-69, supra.

27          105.    Fourth, Defendants’ Dogecoin trading interface also constituted an “entry-order

28   device,” as each Class member completed their sweepstakes “entry” by executing a Dogecoin
                                   39
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 41 of 49




 1   purchase or sale “order” on this interface.      Yet this crypto trading interface (this “entry-order

 2   device”) did not contain any “no-purchase-or-payment-necessary message,” let alone a “clear and

 3   conspicuous” message. Cal. Bus. & Prof. Code § 17539.15(b). See ¶69, supra.

 4             106.   For each of the above, independent reasons, Defendants violated Cal. Bus. & Prof.

 5   Code § 17539.15(b) by failing to include the required “clear and conspicuous statement” of the “no-

 6   purchase-or-payment-necessary message” in or on the “entry-order devices” included in their

 7   “solicitation materials containing sweepstakes entry materials.” Cal. Bus. & Prof. Code §

 8   17539.15(b). Defendants’ failure to make the clear and conspicuous disclosures expressly required

 9   by statute caused Plaintiffs and other Class members (as well as members of the media) to remain

10   unaware of any purchase-free, payment-free option for entering Defendants’ advertised sweepstakes

11   in June 2021.

12             107.   As a result of Defendants’ unfair and unlawful conduct as described herein, Plaintiffs

13   and the Class have lost money and property by purchasing and/or selling Dogecoins for $100 more

14   on coinbase.com, and by paying the attendant transaction fees to Coinbase, between June 3, 2021 and

15   June 10, 2021. Plaintiffs, on behalf of themselves and the Class, and as appropriate, on behalf of the

16   general public, seek permanent injunctive relief prohibiting Defendants from continuing such

17   wrongful practices, and other equitable relief, including full restitution of all monetary payments that

18   Class members made in consideration of their entries into Defendants’ June 2021 DOGE

19   sweepstakes, and of all other ill-gotten gains derived from Defendants’ wrongful conduct to the

20   fullest extent permitted by law.

21                                       THIRD CAUSE OF ACTION
22                          Violation of CAL. BUS. & PROF. CODE §§ 17500, et seq. -
                                Untrue, Misleading and Deceptive Advertising
23             108.   Plaintiffs hereby incorporate by reference the allegations contained in all other
24   paragraphs of this Complaint.
25             109.   California Business and Professions Code, Section 17500, makes it unlawful for any
26   person:
27             to make or disseminate or cause to be made or disseminated before the public in this
               state, or to make or disseminate or cause to be made or disseminated from this state
28             before the public in any state, in any newspaper or other publication, or any
                                   40
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
        Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 42 of 49




            advertising device, or by public outcry or proclamation, or in any other manner or
 1          means whatever, including over the Internet, any statement, concerning that real or
 2          personal property or those services, professional or otherwise, or concerning any
            circumstance or matter of fact connected with the proposed performance or disposition
 3          thereof, which is untrue or misleading, and which is known, or which by the exercise
            of reasonable care should be known, to be untrue or misleading.
 4
 5          110.     Before and during the June 2021 Dogecoin sweepstakes alleged herein, Defendant

 6   Coinbase made and disseminated from this state to the public nationwide, over the Internet and

 7   through wireless phone networks, digital advertising devices which falsely and misleadingly asserted

 8   to consumers that entry into Defendants’ Dogecoin sweepstakes was, in fact, contingent upon such

 9   consumers “opting in” online, and purchasing or selling Dogecoins for $100 more on Coinbase’s

10   digital trading platform, between June 3, 2021 and June 10, 2021, when in fact, no Dogecoin

11   purchase or sale transaction was required for entry into Defendants’ sweepstakes.

12          111.     Likewise, before and during the June 2021 Dogecoin sweepstakes alleged herein,

13   Defendant MKI caused such materially false and misleading advertising to be made and

14   disseminated from this state to the public nationwide, over the Internet and through wireless phone

15   networks.     Defendant MKI caused such false and misleading advertising statements to be made and

16   disseminated nationwide, from California, because MKI personally created, drafted, designed and

17   structured Defendants’ digital sweepstakes ads, including but not limited to the direct-to-consumer

18   email, website and mobile app advertisements depicted and alleged herein, with the full knowledge

19   and intent that Coinbase would electronically disseminate MKI’s false and misleading ads to

20   members of the public nationwide.

21          112.     Defendants’ advertisements of their June 2021 DOGE Sweepstakes affirmatively

22   misrepresented, concealed and omitted the material truth regarding the requirements for sweepstakes

23   entry. Defendants’ advertisements were made to consumers and emanated from Coinbase’s primary

24   offices within the State of California, to millions of consumers within the State of California and

25   nationally or internationally, and are within the meaning of advertising as provided in Cal. Bus. &

26   Prof. Code §§ 17500, et seq., in that such promotional materials were intended as inducements to

27   purchase products and services on Coinbase.com and are statements made and disseminated by

28   Defendants, and caused by Defendants to be made and disseminated, to Plaintiffs and other members
                                   41
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
        Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 43 of 49




 1   of the Class. Each Defendant knew, or in the exercise of reasonable care should have known, that

 2   their advertising statements about their June 2021 DOGE Sweepstakes would be and were false,

 3   misleading, confusing, and deceptive to a substantial segment if not the vast majority of layperson-

 4   consumers.

 5          113.    In furtherance of Defendants’ false and misleading advertising scheme, Coinbase and

 6   MKI, individually and in collaboration, designed, created, prepared, structured, tested, reviewed,

 7   analyzed and disseminated via the Internet digital advertisements misleadingly suggesting, and

 8   overtly and falsely stating, that their June 2021 DOGE Sweepstakes in fact required entrants to

 9   purchase or sell Dogecoins for $100 more on Coinbase, between June 3, 2021 and June 10, 2021.

10   Defendants also materially falsified their digital sweepstakes ads and misled consumers by

11   representing that sweepstakes entrants had to buy or sell “$100 in DOGE” or “$100 in Dogecoin,”

12   when in fact consumer purchases or sales of marginally less than “$100 in Dogecoin” would have

13   sufficed for entry. See ¶¶41-49, supra. Consumers, including Plaintiffs and members of the Class,

14   reasonably relied on Defendants’ multiple, material misstatements regarding their sweepstakes entry

15   requirements because all members of the Class were demonstrably exposed to such statements.

16   Consumers, including Plaintiffs and members of the Class, were among the specifically intended

17   targets of Defendants’ material misrepresentations.

18          114.    Defendants’ above acts—in designing, creating, preparing, structuring, testing,

19   reviewing, analyzing and disseminating via the Internet such misleading and deceptive statements

20   throughout the United States to Plaintiffs and the Class—were demonstrably likely to deceive,

21   mislead, and confuse, and did deceive, mislead and confuse, reasonable consumers by obfuscating

22   the true requirements (and non-requirements) for entry into Defendants’ Dogecoin sweepstakes, and

23   thus were violations of Cal. Bus. & Prof. Code §§ 17500, et seq.

24          115.    Defendants’ materially false and misleading sweepstakes advertising devices caused

25   Plaintiffs and other members of the Class to suffer personal financial injuries, in the form of paying

26   Coinbase hundreds of millions of dollars in purchases and commissions that they would not

27   otherwise have spent to enter the sweepstakes. Had Plaintiffs and members of the Class known that

28   Defendants’ solicitation materials, advertisements and inducements misrepresented, obfuscated and
                                   42
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 44 of 49




 1   concealed the true entry requirements for Defendants’ sweepstakes, they would not have purchased

 2   or sold Dogecoins for $100 or more on Coinbase’s trading platform between June 3, 2021 and June

 3   10, 2021 (inclusive).

 4          116.    Plaintiffs, on behalf of themselves and the Class, seek permanent injunctive relief

 5   prohibiting Defendants from continuing such wrongful practices, and such other equitable relief,

 6   including full restitution of all payments Class members made to Coinbase to facilitate their entries

 7   into the June 2021 DOGE sweepstakes, and disgorgement of all other ill-gotten gains derived from

 8   Defendants’ wrongful conduct to the fullest extent permitted by law.

 9                                  FOURTH CAUSE OF ACTION
10           Violations of Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. –
                         Unlawful Business Acts and Practices (False Advertising)
11          117.    Plaintiffs hereby incorporate by reference the allegations contained in all other
12   paragraphs of this complaint, as if fully set forth herein.
13          118.    As a result of Defendants’ unfair and unlawful conduct as described herein, Plaintiffs
14   and the Class have lost money and property by purchasing and/or selling Dogecoins for $100 or
15   more and paying the attendant purchase and sale transaction fees on Coinbase between June 3, 2021
16   and June 10, 2021, when in fact no Dogecoin purchase or sale transactions were required for entry
17   into Defendants’ sweepstakes.
18          119.    As a result of Defendants’ above unlawful acts and practices of false and misleading
19   advertising detailed herein, Plaintiffs, on behalf of themselves and the Class, and as appropriate, on
20   behalf of the general public, seek permanent injunctive relief prohibiting Defendants from continuing
21   such wrongful practices, and such other equitable relief, including full restitution of all payments
22   Class members made to Coinbase to facilitate their entries into the June 2021 DOGE Sweepstakes,
23   and of all other ill-gotten gains derived from Defendants’ wrongful conduct to the fullest extent
24   permitted by law.
25                                    FIFTH CAUSE OF ACTION
             Violations of Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. –
26                                  Unfair Business Acts and Practices
27          120.    Plaintiffs hereby incorporate by reference the allegations contained in all other
28   paragraphs of this complaint, as if fully set forth herein.
                                   43
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 45 of 49




 1          121.    Defendants’ actions alleged herein violate the laws and public policies of California,

 2   as set out in the preceding paragraphs of this complaint.

 3          122.    There is no benefit to consumers, competition or the general public from allowing

 4   Defendants to deceptively market and sell million-dollar “sweepstakes” (really, “lottery”) entries to

 5   millions of consumers, in violation of California law, and under the false guise of executing a

 6   cryptocurrency sales “promotion.”

 7          123.    The gravity of harm suffered by Plaintiffs and the Class, who have unnecessarily lost

 8   hundreds of millions of dollars collectively, outweighs any legitimate justification, motive or reason

 9   for Defendants’ deceptive sweepstakes marketing. Accordingly, Defendants’ actions are immoral,

10   unethical, unscrupulous and offend the public policies of California, and are substantially injurious to

11   Plaintiffs and the Class.

12          124.    Defendants’ above acts and practices were and are likely to deceive—and in fact, did

13   deceive—reasonable consumers as to the true requirements for entering Defendants’ $1.2 million

14   Dogecoin sweepstakes, and further, were likely to conceal and did conceal from reasonable

15   consumers the true options and requirements for sweepstakes entry.

16          125.    As a result of Defendants’ unfair and unlawful conduct as described herein, Plaintiffs

17   and the Class have lost money and property by purchasing and/or selling Dogecoins for $100 more

18   and paying the attendant transaction fees on Coinbase, between June 3, 2021 and June 10, 2021,

19   when in fact no Dogecoin purchase or sale transactions were required for entry into Defendants’

20   sweepstakes.

21          126.    Plaintiffs, on behalf of themselves and all others similarly situated, and as appropriate,

22   on behalf of the general public, seek permanent injunctive relief prohibiting Defendants from

23   continuing their wrongful advertising practices, and such other equitable relief, including full

24   restitution of all payments Class members made to Coinbase to facilitate their entries into the June

25   2021 DOGE sweepstakes, and of all other ill-gotten gains derived from Defendants’ wrongful

26   conduct to the fullest extent permitted by law.

27
28
                                   44
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 46 of 49



                                       SIXTH CAUSE OF ACTION
 1                              Violation of Cal. Civ. Code §§ 1750, et seq. –
                   (Misrepresenting That a “Transaction” Involves Certain “Obligations”)
 2
            127.     Plaintiffs hereby incorporate by reference the allegations contained in all other
 3
     paragraphs of this complaint, as if fully set forth herein.
 4
            128.     California’s Consumer Legal Remedies Act, Cal. (“CLRA”) provides that “[t]he
 5
     following unfair methods of competition and unfair or deceptive acts or practices undertaken by any
 6
     person in a transaction intended to result or that results in the sale or lease of goods or services to any
 7
     consumer are unlawful: . . . (14) [r]epresenting that a transaction confers or involves rights, remedies,
 8
     or obligations that it does not have or involve, or that are prohibited by law.” Cal Civ. Code §
 9
     1770(a)(14).
10
            129.     Plaintiffs’ and the Class’s entries into Defendants’ June 2021 Dogecoin sweepstakes
11
     constituted “transactions” which Defendants “intended to result,” and which did result, in the sale of
12
     goods and services to consumers (“goods” in the form of Dogecoins, and “services” in the form of
13
     cryptocurrency trade-execution, for a fee). As detailed throughout this complaint, Defendants’ June
14
     2021 Dogecoin sweepstakes solicitations—including, but not limited to, Defendants’ direct-to-user
15
     email, website, and mobile app advertisements—affirmatively “represent[ed] that” Plaintiffs’ and the
16
     Class’s sweepstakes entries “involved” and “conferred” on all entrants the “obligation” to buy or sell
17
     “$100 in DOGE” on Coinbase’s trading platform between June 3 and June 10, 2021, when in fact,
18
     entry into Defendants’ DOGE sweepstakes did not involve or confer that “obligation” on any Class
19
     member, because Defendants in fact made available an alternative, free mail-in option for entering
20
     their sweepstakes. In representing to Plaintiffs and the Class that they “need[ed]” to trade Dogecoins
21
     on Coinbase to enter for a chance to win one of Defendants’ sweepstakes prizes, Defendants
22
     affirmatively misrepresented the “obligations” involved in Class members’ sweepstakes entry
23
     transactions, in violation of Cal Civ. Code § 1770(a)(14).
24
            130.     In addition, Defendants’ affirmative misrepresentation to Plaintiffs and the Class that
25
     they “need[ed] to” buy or sell Dogecoins on Coinbase—and pay Coinbase’s attendant trading
26
     commissions—constituted an affirmative representation to Plaintiffs and the Class that they were
27
     obligated to pay consideration to Coinbase for a chance to win a prize. In making that representation
28
                                   45
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 47 of 49




 1   to Plaintiffs and the Class, Defendants represented that a “transaction” (Plaintiffs’ and the Class’s

 2   entries) involved and conferred on all Class members an “obligation” that was and remains

 3   “prohibited by law” (i.e., an “obligation” to pay consideration, in exchange for a chance, to win a

 4   prize). See Cal. Penal Code § 320 (providing that “[e]very person who contrives, prepares, sets up,

 5   proposes, or draws any lottery” is guilty of a misdemeanor); see also Trinkle v. California State

 6   Lottery, 105 Cal.App.4th 1401, 1406 (Cal. Ct. App. 2003) (explaining that the elements of an

 7   unlawful “lottery” are (i) consideration given by an entrant; (ii) in exchange for a chance; (iii) to win

 8   a prize). Thus, Defendants independently violated Cal Civ. Code § 1770(a)(14) in this second way.

 9          131.    Moreover, Defendants’ affirmatively misrepresented that sweepstakes entrants had an

10   “obligation” to buy or sell “$100 in DOGE” or “$100 in Dogecoin,” when in fact, the truth was that

11   consumer purchases or sales of marginally less than “$100 in Dogecoin” would have sufficed for

12   entry. See ¶¶41-49, supra. Defendants thus independently violated Cal Civ. Code § 1770(a)(14) in a

13   third way, as they misrepresented the dollar value of DOGE trades that Class members were

14   (purportedly) “obligat[ed]” to make in exchange for their sweepstakes entries.

15          132.    Plaintiffs and members of the Class reasonably relied on Defendants’ multiple,

16   material misstatements regarding their sweepstakes entry “obligations,” as all members of the Class

17   were demonstrably exposed to such statements, and each paid $100 or more to Coinbase as a direct

18   result of Defendants misrepresentations, which were prohibited by Cal Civ. Code § 1770(a)(14) in

19   several respects.

20          133.    On account of Defendants’ unlawful acts and misrepresentations detailed herein,

21   Plaintiffs, on behalf of themselves and the Class, and as appropriate, on behalf of the general public,

22   seek permanent injunctive relief prohibiting Defendants from continuing such wrongful practices,

23   and such other equitable relief, including full restitution of all payments Class members made to

24   Coinbase to facilitate their entries into Defendants’ June 2021 DOGE Sweepstakes, and

25   disgorgement of all other ill-gotten gains derived from Defendants’ wrongful conduct to the fullest

26   extent permitted by law.

27          134.    At this time, Plaintiffs and the Class do not seek their actual damages at law for

28   violations of Cal Civ. Code § 1770(a)(14), but instead, reserve their statutory rights to amend this
                                   46
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 48 of 49




 1   complaint to include a request for damages and other relief at law after complying with Cal. Civ.

 2   Code § 1782(a). At this time, Plaintiffs and the Class request only injunctive and other equitable

 3   relief. Plaintiffs and the Class, however, do intend to request monetary damages for Defendants’

 4   violations of the CLRA, after Plaintiffs have fully complied with Cal. Civ. Code § 1782(a).

 5
                                      SEVENTH CAUSE OF ACTION
 6             Violations of Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. –
               Unlawful Business Acts and Practices (Violations of Cal Civ. Code § 1770(a)(14))
 7
               135.   Plaintiffs hereby incorporate by reference the allegations contained in all other
 8
     paragraphs of this complaint, as if fully set forth herein.
 9
               136.   As a result of Defendants’ unfair and unlawful conduct as described herein, Plaintiffs
10
     and the Class have lost money and property by purchasing and/or selling Dogecoins for $100 or
11
     more and paying the attendant purchase and sale transaction fees on Coinbase between June 3, 2021
12
     and June 10, 2021, when in fact no Dogecoin purchase or sale transactions were required for entry
13
     into Defendants’ sweepstakes.
14
               137.   As a result of Defendants’ above unlawful acts and practices in violation of Cal. Civ.
15
     Code § 1770(a)(14), Plaintiffs, on behalf of themselves and the Class, and as appropriate, on behalf
16
     of the general public, seek permanent injunctive relief prohibiting Defendants from continuing such
17
     wrongful practices, and such other equitable relief, including full restitution of all payments Class
18
     members made to Coinbase to facilitate their entries into the June 2021 DOGE Sweepstakes, and of
19
     all other ill-gotten gains derived from Defendants’ wrongful conduct to the fullest extent permitted
20
     by law.
21
                                             PRAYER FOR RELIEF
22
               WHEREFORE, Plaintiffs demand judgment against Defendants as follows:
23
               A.     Determining that the instant action may be maintained as a class action under Rule 23
24
     of the Federal Rules of Civil Procedure, and certifying Plaintiffs as Class Representatives, and the
25
     law firm of Finkelstein & Krinsk LLP as Class Counsel;
26
               B.     For an order of restitution necessary to restore to Plaintiffs and each Class member all
27
     money and personal property that Defendants have acquired from Plaintiffs and the Class by means
28
                                   47
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
         Case 3:21-cv-04539-SK Document 22 Filed 08/31/21 Page 49 of 49




 1   of Defendants’ unlawful conduct as described herein, and an order for the disgorgement of all of

 2   Defendants’ ill-gotten gains from the unlawful conduct alleged herein;

 3          C.      For an order permanently and publicly enjoining Defendants from continuing to

 4   engage in the unlawful and unfair business acts and practices alleged herein;

 5          D.      Ordering Defendants to pay Plaintiffs’ and the Class’s reasonable attorneys’ fees,

 6   expert fees, and other costs and expenses of this litigation; and

 7          E.      Ordering such other equitable relief as this Court may deem just and proper.

 8                                              JURY DEMAND

 9                                   Plaintiffs hereby demand a trial by jury.

10
11   Dated: August 31, 2021                                Respectfully submitted,

12                                                         FINKELSTEIN & KRINSK LLP

13                                                         By:     s/ David J. Harris, Jr.
                                                                   David J. Harris, Jr., Esq.
14
15                                                         djh@classactionlaw.com
                                                           501 West Broadway, Suite 1260
16                                                         San Diego, California 92101
                                                           Telephone: (619) 238-1333
17                                                         Facsimile: (619) 238-5425
18
                                                           Counsel for Plaintiffs and the Putative Class
19
20
21
22
23
24
25
26
27
28
                                   48
     PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT
